Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 30,1980, which affirmed a referee’s decision partially sustaining an initial determination of the Industrial Commissioner and disqualifying claimant from receiving benefits effective November 26,1979 because he was unavailable for employment. Claimant was a clothing salesman who lost his job in October, 1979 under nondisqualifying reasons. The board accepted the finding of the referee who concluded that claimant made numerous searches for work in New York State until his departure for Florida on December 6,1979 to look for work opportunities there. Claimant testified that the placement office of the Unemployment Bureau had told him that there would be no jobs available in New York State until the following March because of a slowdown in the season. This prompted his move to Florida. After arriving in Florida, claimant’s car was in disrepair and his job contacts consisted mainly of answering ads and phone work efforts. The referee found that claimant was ineligible for benefits from November 26 to January 6, 1980 because he was not available for work, but that, since January 7, his job search efforts were satisfactory. The finding of ineligibility from November 26 to December 6 is inconsistent with the conclusion of the referee, adopted by the board, that claimant made numerous searches for work while in New York State. The decision should, therefore, be further modified to be effective from December 7,1979 to January 6,1980. Decision modified, by reversing so much thereof as found claimant disqualified from receiving benefits for the period November 26,1979 to December 6,1979, and, as so modified, affirmed, without costs. Greenblott, J. P., Sweeney, Mikoll, Casey and Herlihy, JJ., concur.